1. The substantial law covering the issues made by the pleading and the evidence, which is the law of an assault with intent to murder and the law of shooting at another, was given. "The Supreme Court `has frequently decided that the judge may construct his charge upon the various issues made by the evidence; and that, if a defense is set up in the statement alone, it is not error for the judge to omit submitting the law appropriate to such defense, in the absence of a timely written request.'" Guy v. State, 72 Ga. App. 395, 398
(33 S.E.2d 853); Felder v. State, 149 Ga. 538
(101 S.E. 179); Downing v. State, 66 Ga. 110, 113 (3). Held,
that it was not error in this case for the trial judge to omit any reference to a theory of defense raised solely by the statement of the defendant, in the absence of a timely written request.
2. The evidence supported the verdict; and the same having received the approval of the trial judge, and nothing being shown in the motion (the only special ground of which is dealt with above) to justify a new trial, the judgment is
Affirmed. Gardner and Townsend, JJ.,concur.